                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
RTP:FTB/VTN                                       271 Cadman Plaza East
F. #2019R00138                                    Brooklyn, New York 11201



                                                  December 2, 2019

By ECF

The Honorable I. Leo Glasser
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Akmal Narzikulov
                      Criminal Docket No. 19-223 (ILG)

Dear Judge Glasser:

                The government respectfully submits this letter to request an adjournment of
the trial date, which is scheduled to start on December 9, 2019. The government has
identified two pre-trial issues which it believes must be decided before trial against the
defendant Akmal Narzikulov (“Akmal”) can commence. The first issue arises from evidence
that the government has gathered demonstrating that the defendant has, by his own
misconduct, made a witness unavailable for trial, such that the witness’s prior statements
made to law enforcement should be admissible at trial. The second and related issue
concerns a potentially unwaivable conflict involving Akmal’s attorney, Mitchell A. Golub,
who possesses information concerning Akmal’s alleged misconduct that effectively makes
him an unsworn witness in the proceedings against Akmal. Accordingly, the government
respectfully asks the Court to conduct (1) a hearing pursuant to United States v. Curcio, 680
F.2d 881, 888-90 (2d Cir. 1982), to determine whether Mr. Golub has a conflict of interest
that would prevent him from continuing to represent Akmal during the government’s
proposed Mastrangelo hearing and a trial; and (2) a hearing pursuant to United States v.
Mastrangelo, 693 F.2d 269, 272 (2d Cir. 1982), to determine whether Akmal has functionally
waived his Sixth Amendment rights (and any hearsay objections) with respect to the
admissibility of statements made to law enforcement by a witness.

                               FACTUAL BACKGROUND

             The charges in this case stem from events that took place on March 28, 2019,
when Akmal and others, including co-defendant Sherzod Mukumov, who pleaded guilty to
kidnapping conspiracy charges on November 26, 2019, accosted a complainant (the
“Complainant”), subdued him with the use of a taser, drove him to another location and
demanded money, all in an attempt to recover a debt that Akmal claimed he was owed by the
Complainant.

                Despite numerous attempts by special agents, the Complainant has not
communicated with the agents since in and around August 2019. The lack of communication
from the Complainant is in contrast to the Complainant’s former level of cooperation with
law enforcement. For example, the Complainant immediately reported the kidnapping
incident to the New York City Police Department and assisted special agents of the Federal
Bureau of Investigation (“FBI”) with the investigation by making a consensual recording of a
payment the Complainant made to the defendant on or about April 7, 2019. The
Complainant continued to make himself available to answer questions by law enforcement
authorities in the months after the kidnapping incident. Moreover, prior to August 2019, the
Complainant had continued to assure special agents that he would make himself available for
trial. As described further below, the government has since determined that the Complainant
flew to Uzbekistan on or about September 9, 2019.

               For reasons described below, the government believes that the unavailability
of the Complainant is due to Akmal and his associates having paid money to the
Complainant (or the Complainant’s family) for the Complainant to travel to Uzbekistan –
outside the jurisdiction of the Court – and to remain there until the conclusion of the trial of
against Akmal.

               On October 22, 2019, Akmal’s court-appointed attorney, Mr. Golub, provided
the following information by email to the government:

               Last week I received a call from a man telling me he was a friend of the
               brother of the Defendant. That brother is in Uzbekistan. The caller
               told me he was asked by the brother to call me regarding the
               Defendant’s case. He told me that the brother wanted me to know that
               he had made financial arrangements with the family of the
               complainant/victim in this case. He further advised me that as a result
               of the financial arrangements the complainant/victim would not be
               coming to court for the trial, and in fact was now in Uzbekistan.1

Mr. Golub further informed the government that he had advised the caller that Akmal’s
brother had committed the crimes of witness tampering and obstruction of justice.

               Upon receiving the email from Mr. Golub, the government began verifying the
information provided by Mr. Golub and investigating whether Akmal was involved in
arranging for the Complainant’s unavailability. Among other things, travel records confirm
that the Complainant flew from New York to Tashkent, Uzbekistan on a flight that departed

       1
        Mr. Golub informed the government that he had also notified the Court that he had
received this phone call.


                                                2
on September 9, 2019. Records received from Uzbekistan Air show that the Complainant
paid for his flight reservation, which was a one-way trip, by cash or money order on or about
September 5, 2019, just four days before the flight to Tashkent. Law enforcement authorities
believe that the Complainant remains in Uzbekistan at present.

               The government subpoenaed toll records for telephone numbers known to be
used by Mr. Golub. Information provided by Verizon in response to a subpoena shows a
telephone call to Mr. Golub’s office number (212-566-2242) from a phone number with the
Uzbekistan country code as the prefix (the “Uzbekistani Number”) on October 16, 2019, at
approximately 9:11 a.m. The records suggest that the call was automatically forwarded to
Mr. Golub’s cell phone number.

               The government reviewed audio recordings of telephone calls that Akmal
made from the Metropolitan Detention Center (“MDC”), where he has been housed during
the pendency of this case, from his own telephone account (excluding any calls Akmal made
to his attorney), as well as calls made from the accounts of other inmates. The call
recordings obtained by the government are generally in Uzbek, and the government is in the
process of having certain calls translated. In the meantime, the government has received
summaries of those calls.2

               One of the calls that Akmal made from the account of another inmate occurred
at approximately 7:29 a.m. on October 16, 2019, less than two hours before Mr. Golub
received a call from the Uzbekistani Number. The government has received a summary of
this call. According to the summary, Akmal spoke to an unidentified male (“UM1”) and told
UM1 that a call needed to be made to Akmal’s “boss.” Later in the call, the summary
indicates that Akmal said to UM1 that something must be told immediately. The summary
reflects that Akmal then asked UM1 if UM1 knew the “second number,” which Akmal said
was 212-566-2242 (Mr. Golub’s office telephone number).

               Akmal made another call from the account of another inmate at approximately
12:28 p.m. on October 16, 2019, approximately two hours after Mr. Golub received a call
from the Uzbekistani Number. According to the summary of that call, Akmal spoke with
another unidentified male (“UM2”). The summary reflects that UM2 reported to Akmal that
“Mutar called and spoke to the boss.” The summary indicates that UM2 told Akmal that the
“boss was screaming at Mutar for telling him [boss] something.” UM2 then told Akmal that
Mutar was writing to UM2, saying that “it may have been a mistake telling the boss.” Later
in the call, Akmal asked UM2 “if Mutar asked the boss to imagine he [Mutar] didn’t tell him
anything.” UM2 “affirm[ed]” and repeated the “story about the boss screaming and hanging
up the phone.”




       2
              The summaries are not verbatim translations and are subject to revision.


                                             3
             The evidence strongly suggests that the “boss” referred to in the call
summaries is Mr. Golub and that Akmal, at the very least, acquiesced in efforts to pay the
Complainant (or his family) to travel overseas to be unavailable as a witness at Akmal’s trial.

               In addition to the evidence set forth above, the government anticipates
introducing other evidence of Akmal’s wrongful conduct at the Mastrangelo hearing as well
as filing a superseding indictment to add witness tampering and obstruction of justice
charges against Akmal.

                                        DISCUSSION

               Based on the information set forth above, the government believes that the
defendant has wrongfully caused or, at the very least, acquiesced in wrongfully causing the
unavailability of the key witness against him on the kidnapping and extortion charges that he
faces. Akmal’s level of knowledge or participation in the “financial arrangements” made
with the family of the Complainant has a direct bearing on whether prior statements made by
the Complainant are admissible at trial, even if the Complainant does not personally appear
to testify. Accordingly, the government respectfully moves the Court to conduct a pretrial
Mastrangelo hearing to determine the admissibility of the Complainant’s prior statements to
law enforcement as a result of the defendant’s misconduct causing the unavailability of the
Complainant. See generally id.; Fed. R. Evid. 804(b)(6) (identifying hearsay exception for
statements “offered against a party that wrongfully caused – or acquiesced in wrongfully
causing – the declarant’s unavailability as a witness, and did so intending that result”).

                The information obtained by the government since Mr. Golub’s October 22
disclosure raises the question of whether allowing Mr. Golub to remain as counsel for Akmal
would effectively make Mr. Golub an unsworn witness for the defendant or a sworn witness
against him. Mr. Golub clearly possesses material and relevant information concerning the
cause of the Complainant’s unavailability. For example, Mr. Golub has information relating
to the means and methods of communication and the specific details of the information
conveyed by the third party about the payment made to the Complainant’s family.
Furthermore, information in the possession of Mr. Golub could lead to the identification of
that third party who in turn may have additional evidence about the defendant’s degree of
involvement, if any.

               A lawyer is generally barred from acting as both an advocate and a witness in
the same proceeding. Model Rules of Professional Conduct Rule 3.7(a); Ciak v. United
States, 59 F.3d 296, 304-05 (2d Cir. 1995); see also Hon. John Gleeson, Gordon Mehler &
David C. James, Federal Criminal Practice: A Second Circuit Handbook § 8-6 (12th ed.
2012).

                In particular, when a witness is expected to testify about a conversation with
counsel where counsel’s statements can be interpreted in a way that implicates the client, a
conflict of interest exists if the lawyer ought to be a rebutting witness, “either to deny the
conversation, or to provide an innocent explanation for the jury to consider.” United States
v. Cunningham, 672 F.2d 1064, 1074 (2d Cir. 1982) (approving disqualification of lawyer

                                               4
and his firm if district judge determined on remand that testimony of witness was
admissible). Whether or not the lawyer actually testifies, by trying to impeach the witness
during cross-examination and by arguing in summation about what the conversation means,
the lawyer becomes an unsworn witness. United States v. Iorizzo, 786 F.2d 52, 57 (2d Cir.
1986). “The risk that [a lawyer will] become a witness at trial [is] enough alone to . . . reach
this determination [to disqualify] under an abuse of discretion standard,” United States v.
Jones, 381 F.3d 114, 121 (2d Cir. 2004), provided that the testimony at issue is squarely
relevant. United States v. Kwang Fu Peng, 766 F.2d 82, 87 (2d Cir. 1985).

              The Second Circuit has held that agreeing “to limit inquiry to avoid the
problem of counsel as an unsworn witness may be appropriate in some circumstances.”
United States v. Kliti, 156 F.3d 150, 156 n.7 (2d Cir. 1998) (reversing conviction for failure
to hold Curcio hearing to determine if defendant consented to limiting cross-examination). A
stipulation may be used to avoid disqualification of an advocate-witness. Torres v. Donnelly,
554 F.3d 322, 326 (2d Cir. 2009) (conflict negated by stipulation that obviated need for
defense counsel’s testimony).

               By contrast, where defense counsel is entangled in the facts of the defendant’s
case such that he should either be available as a witness or would, upon remaining as defense
counsel, “become an unsworn witness for the accused,” it is counsel’s ethical duty to
withdraw, and upon failing to do so, counsel should be disqualified, regardless of the
defendant’s expressed willingness to waive. United States v. Locascio, 6 F.3d 924, 931-34
(2d Cir. 1993). Because the government, not the defendant, is prejudiced, “waiver . . . by the
defendant is ineffective in curing the impropriety in such situations.” Id. at 931, 934; see
also United States v. Liszewski, No. 06 CR 130 (NGG), 2006 WL 2376382, at *3 (E.D.N.Y.
Aug. 16, 2006).

               Here, since Mr. Golub possesses information that would make him a witness
at the government’s proposed Mastrangelo hearing, the government believes that a
conference should be held whereby the Court can conduct an appropriate inquiry pursuant to
Curcio and advise Akmal regarding his right to conflict-free representation and determine if
he can waive those rights. See Curcio, 680 F.2d at 888-90.

                                        CONCLUSION

              For the foregoing reasons, the government seeks an adjournment of the
currently scheduled trial in order for the Court to schedule and conduct (1) a Curcio hearing
to determine whether Mr. Golub has an unwaivable conflict of interest that prevents him
from representing Akmal; and (2) a Mastrangelo hearing to determine whether Akmal has




                                               5
functionally waived his Sixth Amendment rights (and any hearsay objections) with respect to
the admissibility of statements made to law enforcement by the Complainant.


                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney


                                          By:              /s/
                                                 Virginia T. Nguyen
                                                        Special Assistant U.S. Attorney
                                                 F. Turner Buford
                                                        Assistant U.S. Attorney
                                                 (718) 254-6280/6483

cc:    Mitchell A. Golub, Esq.
       Barry Zone, Esq.
       Richard Rosenberg, Esq.




                                             6
